Citation Nr: 1609817	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-44 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for right knee degenerative joint disease with arthralgia.

2.  Entitlement to a disability rating higher than 20 percent for left knee degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1972 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Veteran asked that his request for a hearing before a member of the Board, found in his November 2010 substantive appeal, be withdrawn.  Thereafter, in his January 2016 response to a December 2015 letter from VA, he indicated that he would like to attend a Travel Board hearing scheduled during the second week of March 2016.  However, the Veteran was not then scheduled for a hearing before the Board.  On remand, the RO should schedule the Veteran for an appropriate hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the next available hearing before a Veterans Law Judge of the Board at the local RO.  He must be provided proper notice of the date, time, and location of the hearing. 

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


